MANDATE                          United States Court of Appeals
                                                FOR THE
                                             SECOND CIRCUIT
                                           ____________
            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
    13th day of May, two thousand twenty one.

    Present:    Rosemary S. Pooler,
                Reena Raggi,
                Susan L. Carney,
                       Circuit Judges.
    ____________________________________________

    United States of America,

                            Appellee,

                            v.                                              No. 20-3674

    Akmal Narzikulov,

                      Defendant – Appellant. 1
    ____________________________________________

           Appellant Akmal Narzikulov appeals from the October 16, 2020 denial of his motion for
    reconsideration of his motion for bail by the United States District Court for the Eastern District
    of New York (Glasser, J.) and moves in this Court for bail and pretrial release pursuant to 18
    U.S.C. § 3142.

             Narzikulov principally argues on appeal that the district court erred in denying him pretrial
    release in order to adequately recover from COVID-19 and to prepare for trial. We disagree. The
    district court’s reasons for denying pretrial release—risk of flight and danger to the community—
    are well supported by the record. We AFFIRM the district court’s October 6, 2020 decision.
    Further, it is hereby ORDERED that Appellant’s motion in this Court for pretrial release is
    DENIED.

                                                   FOR THE COURT:
                                                   Catherine O’Hagan Wolfe, Clerk




    1
        The Clerk of the Court is directed to amend the caption as above.

MANDATE ISSUED ON 06/03/2021
